Citation Nr: 0721504	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-15 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran has been rated at the 30 percent level for his 
service-connected bilateral pes planus since a June 1977 
rating decision increased his disability rating to 30 percent 
from 10 percent.  The veteran has complained of bilateral 
foot pain since that time.  VA records associated with the 
claims folder document numerous entries of the veteran having 
subjective complaints of severe foot pain.  The records also 
show that the veteran has been issued orthotics, shoes, and 
ankle-foot orthotics (AFO) in an attempt to alleviate his 
symptoms.  

A review of the VA treatment records also shows that the 
veteran was found to have peroneal tendonitis of the left 
ankle area that was said to be secondary to abnormal 
pronation.  This entry was dated January 22, 2002.  The entry 
further noted that the veteran's orthotics was not helping.  
Another entry, dated March 4, 2002, provided an assessment of 
"apparently" peroneal tendonitis.  The condition of 
peroneal tendonitis was not repeated again in the treatment 
records.  However, the veteran did continue to complain of 
pain and numbness in both feet.

An outpatient entry, dated April 20, 2004, noted that the 
veteran had undergone an electromyography (EMG) study for 
evaluation of his complaints of numbness.  The veteran 
reported that the study was negative; however, the actual 
results of the EMG study are not of record.  The veteran had 
a physical therapy assessment in June 2004 at which time he 
reported numbness and burning in his feet.  He also said that 
his ankles gave way frequently.  A podiatry clinic entry from 
January 13, 2005, said that the veteran had degenerative 
joint disease (DJD) of both feet.  

A podiatry clinic note, dated March 13, 2006, reported that 
the veteran had been wearing an ankle-foot orthotics (AFO) on 
his right ankle and had had good results.  He wanted to have 
one fitted for his left foot.  The examiner's assessment was 
severe ankle DJD, peroneal nerve damage of the left foot, and 
foot drop of the left foot.  

The veteran was last afforded a VA examination of his 
disability in January 2005.  The examiner reported that the 
veteran did not wear "orthopedic shoes" in his report.  
However, the VA treatment records from 1997 to 2006 show that 
the veteran was fitted with special shoes on a number of 
occasions, in addition to having special inserts.  Further, 
the examiner reported a range of motion for the ankles that 
showed a greater range of motion than that reflected on most 
outpatient entries.  

In light of the neurological findings reported in the 
outpatient records, the missing EMG study, and the 
contrasting findings in the January 2005 examination report, 
a new examination is required to assess the veteran's level 
of disability.  A new examination is also warranted based on 
the time since the last examination and the veteran's 
testimony of his pain and limitations at his Travel Board 
hearing in May 2006.

In addition, the veteran testified at his hearing that he 
last worked in February 1990.  He reported this date on his 
claim for a total disability evaluation based on individual 
unemployability (TDIU) in February 2004.  The veteran further 
testified that he had had to stop working because of his 
"feet" and that he was awarded Social Security 
Administration (SSA) disability benefits from February 1990.  

Based on the veteran's testimony, the RO did an inquiry of 
SSA records and found evidence that the veteran had a 
disability onset date of February 12, 1990.  The SSA records 
need to be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
veteran.  

2.  Contact the SSA for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in 
conjunction with the veteran's receipt of 
SSA disability benefits.  

3.  Upon completion of the above, the 
veteran should be afforded an examination 
to determine the nature and severity of 
his bilateral pes planus.  The claims 
folder, to include a copy of this remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should specifically note 
whether there is objective evidence of 
marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation, not 
improved by orthopedic shoes or 
appliances.  The examiner is also asked 
to identify any other 
conditions/disorders that may be present 
and identify if any of those can be 
attributed to the veteran's bilateral pes 
planus.  The examiner should, to the 
extent possible, state which 
manifestations are due to pes planus and 
which are due to other disabilities.  A 
complete rationale for any opinion 
expressed must be provided.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


